Title: From Benjamin Franklin to Samuel Johnson, 2 July 1752
From: Franklin, Benjamin
To: Johnson, Samuel


Reverend Sir
Philada. July 2. 52
I have sent you via New York 24 of your Books, bound as those I sent you per Post. The Remainder of the 50 are binding in a plainer Manner, and shall be sent as soon as done, and left at Mr. Stuyvesant’s as you order.
Our Academy, which you so kindly enquire after, goes on well. Since Mr. Martin’s Death, the Latin and Greek School has been under the Care of Mr. Allison a Dissenting Minister, well skilled in those Languages and long practic’d in Teaching: But he refused the Rectorship, or to have any thing to do with the Government of the other Schools. So that remains vacant, and obliges the Trustees to more frequent Visits. We have now several young Gentlemen desirous of entring on the Study of Philosophy, and Lectures are to be opened this Week. Mr. Allison undertakes Logic and Ethics, making your Work his Text, to comment and lecture upon. Mr. Peters, and some other Gentlemen, undertake the other Branches, till we shall be provided with a Rector capable of the whole, who may attend wholly to the Instruction of Youth in these higher Parts of Learning as they come out fitted from the lower Schools. Our Proprietors have lately wrote, that they are extreamly well pleased with the Design, will take our Seminary under their Patronage, give us a Charter, and, as an earnest of their Benevolence Five Hundred Pounds Sterling. And by our opening a Charity School, in which near 100 poor Children are taught Reading, Writing and Arithmetick, with the Rudiments of Religion, we have gain’d the general Good Will of all Sorts of People, from whence Donations and Bequests may be reasonably expected to accrue from time to time. This is our present Situation, and we think it a promising one; especially as the Reputation of our Schools encreases, the Masters being all very capable and diligent, and giving great Satisfaction to all concern’d.
I have heard of no Exceptions yet made to your Work, nor do I expect any, unless to those Parts that savour of what is called Berkleyanism, which is not well understood here. When any occur, I shall communicate them.
With great Esteem and Respect, I am, Dear Sir Your obliged humble Servant
B Franklin
 Addressed: To  The Revd Dr Saml Johnson  Stratford  Connecticut  Free  B Franklin
